PER CURIAM.
The petition is granted and Kimberly Cannon is hereby granted belated appeal from judgments and sentences in Escam-bia County case numbers 2002-CF-000404B and 2004-CF-000707A. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
Counsel shall be appointed by the trial court to represent Cannon in the direct appeal if she qualifies for such an appointment.
PETITION GRANTED.
DAVIS, ROBERTS, and ROWE, JJ., concur.